Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “causing the content to be presented within a media content page, wherein the content comprising a reward content and one or both of a media content and an advertisement content, the reward content being associated with one or both of the media content and the advertisement content, the reward content presenting the reward characteristic; modeling the user interaction input to track user interest in the selected content and determine a quantity of the reward to be transferred to increase advertiser engagement with users based on tracked user interest, by: identifying and tracking observed characteristics of user behavior, and associating the observed characteristics with the user interaction representing the selection of the content by the user, to determine the tracked user interest in the selected content and associate the transfer of the reward based on the occurrence of the user interaction with the selected content, and measuring the tracked user interest, by identifying trend and viewing characteristics based on the user interaction input for the selected content by separating content views by one or more of episode, series, channel, specific viewing platform, and user, and assessing trends extracted from data representing based on one or more of campaign consumption, views by campaign, most popular content based on a number of views, and most popular content based on time watched, and derived from the user interaction and the selected content, compiling user-centric analytics at least indicative of counts based on the user interaction input to measure the tracked user interest, evaluating social media performance in social media-specific analytics by episode, channel, or series at least indicative of counts of views and a user sentiment,  applying a time-series analysis to correlate multiple characteristics representing the user interaction with events external to the selected content over specified time periods to derive specific reasons for the user interaction with the selected content from the trend and viewing characteristics, the user-centric analytics, and the social media-specific analytics, and detecting fraudulent activity relative to the selected content, by collecting observed characteristics of user behavior, weighting the observed characteristics of user behavior according to known behavioral characteristics of actual human users, and measuring weighted observed characteristics of user behavior against benchmarked and normalized typical user behavior to identify usage patterns of actual human users and detect and exclude automated, machine-based users, and modeling the weighted observed characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users to determine a correct reward quantity for the user interaction input to ensure that the tracked user interest represents actual user interest; redeeming, the reward by the user…”,
The “causing, modeling, identifying, measuring, compiling, evaluating, applying, detecting and redeeming” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for increasing advertisement engagement. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements  and limitations such as, “receiving, from an advertiser device, a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content; receiving, from a user device, a request to present the content within a content page; capturing the user interaction input, by: capturing one or more user commands representing the user interaction with the content, the user interaction including one or more of a voice interaction with the content, a touch interaction with the content, or a sharing of the content that represent a selection of the content by the user; And receiving, from the user device, the user interaction input comprising an input indicating the selection of the content from the user interaction and an identification of selected content to capture tracked user interest in the content; transferring, by a rewards server, the reward to the user rewards account based on the user interaction input with the selected content; and sending a redeemed reward from the user rewards account to the user” and “reward server”.  These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for increasing advertisement engagement. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Dependent claims 2-10, 12-15 and 17-20, the claims recite elements such as  “reward characteristic is a quantity of rewards points”, “ the video stream to play upon receiving”, “causing an advertisement page to be presented”, “user-centric analytics”, “calculating a timing interval between the user interactions, marking specific areas within interfaces on which the content is presented that are visited by users, tracking common user flow characteristics within the interfaces, and analyzing consumption patterns for the content via the interfaces, and modeling the characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users”. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is  US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis). but the references fail to teach at least:
identifying and tracking observed characteristics of user behavior, and associating the observed characteristics with the user interaction representing the selection of the content by the user, to determine the tracked user interest in the selected content and associate the transfer of the reward based on the occurrence of the user interaction with the selected content,

compiling user-centric analytics at least indicative of counts based on the user interaction input to measure the tracked user interest,

evaluating social media performance in social media-specific analytics by episode, channel, or series at least indicative of counts of views and a user sentiment relative to the content to further assess the tracked user interest,

applying a time-series analysis to correlate multiple characteristics representing the user interaction with events external to the selected content over specified time periods to derive specific reasons for the user interaction with the selected content from the trend and viewing characteristics, the user-centric analytics, and the social media-specific analytics, 


In particular Bathia discloses  method for increasing advertisement engagement (see Fig. 1 and associated disclosure). Bathia teaches  analysis of tv listings to provide advertising, 0029] For example, in one implementation, a user may plug a M-ANALYTICS accessory (e.g., 120 in FIG. 1) into his mobile device, such as a smartphone (e.g., an Apple iPhone, BlackBerry, Google Android, Palm, HTC Evo, Samsung Galaxy, etc.), laptop, personal digital assistant (PDA), tablet computer (e.g., Apple iTouch, iPad, etc.), and/or the like, to facilitate communication between the mobile device and a home TV set. In an alternative implementation, the M-ANALYTICS accessory may be a standalone table top unit which may not need to be attached to a user mobile device. For example, the table top unit may communicate with a desktop computer, a laptop computer, a cell phone or mobile device and/or the like via wired or wireless connection (e.g., Bluetooth, WiFi, etc.). In further implementations, the table top unit may monitor audience activities as further illustrated in FIGS. 1C, 2E-2H. Further implementations of the table top unit are illustrated in FIG. 4C. Within implementations, a M-ANALYTICS server may obtain real-time TV program listing, including the TV program schedule, advertisement schedule, and/or the like, from a TV network. The user may then obtain the list of TV program schedules from the M-ANALYTICS, e.g., as shown at 115 in FIG. 1. The user may then submit a channel selection, e.g., tap on the touch screen of the mobile device as shown at 105 in FIG. 1…”, Paragraph 29.
“ [0034] Within implementations, the M-ANALYTICS platform 105 may interact with user mobile devices, e.g., PDAs, smart phones, etc., for targeted mobile advertisement delivery 104. For example, in one implementation, M-ANALYTICS platform may obtain a TV viewing status information from a user's mobile device, and determine the TV program content the user is/has been watching based on TV schedules, as further discussed in FIG. 1B. When M-ANALYTICS determines the user selected channel contains a TV ad of "Geico" 104b, M-ANALYTICS may deliver promotions, rewards, coupons, questionnaires, etc., related to "Geico" as a targeted ad 104a to the user mobile device”, paragraph 34.
Ellis teaches “…The scheduler 704 does not run the tasks; it just starts the tasks, which are scheduled at regular intervals, such as but not limited to: [0351] fraud detection on the click-stream and report generation for publishers or advertisers, e.g. nightly; [0352] periodic invoice generation and billing, e.g. monthly; and/or [0353] periodic bulk mailing, such as to communicate "your credit card is about to expire" e.g. monthly…”, paragraphs 350-353.
Further, Applicant's arguments filed on 5/11/2022 (in particular pages 18-20) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-20 are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination  Bathia and Ellis are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US PG. Pub.  No. 20180060901 (LYNDON-JAMES PERRY). “ Networked System and Method for Increasing Brand Awareness and Data Collection Using Gamification”. This publication teaches a system enhancing brand awareness, and collecting data, The system has a content management system (CMS) in communication with a memory and configured to identify a brand of a plurality of brands and manage generated content, a task engine in communication with the CMS, the task engine configured to generate content, wherein the content comprises a plurality of gamified advertisements that are correlated to the brand, wherein a user interacts directly with the gamified advertisements, an action engine in communication with the task engine and configured to monitor user action and behavior, capture analytics as outputs, or both, and a rewards module in communication with the memory and configured to track user rewards based on achievement in the plurality of gamified advertisements correlated to the plurality of brands. 
“Developing an index for measuring the engagement of internet media”. IEEE. 01-Oct-2008. This paper surveys existing methods of measuring advertising effectiveness, proposes a new standard for measuring the engagement of Internet media and tests this method using virally distributed Internet media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/13/2022